                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


GARRETT BLACKBURN, as Owner                   Cause No. 2:19-cv-00057-BMM
of the G3 1652 JON BOAT,
                                              NOTICE OF ACTION
Plaintiff                                     BROUGHT FOR
                                              EXONERATION FROM OR
For Exoneration From or Limitation of         LIMITATION OF LIABILITY
Liability.


      NOTICE IS HEREBY GIVEN that Plaintiff-in-Limitation GARRETT

BLACKBURN (“Plaintiff-in-Limitation”), owner and operator of that certain

vessel, the G3 1652 JON BOAT, bearing Vessel Identification Number

MT5670BA and Montana Vehicle Identification Number GEN93167F112 , her

engine, tackle, apparel, appurtenances, etc. (hereinafter referred to as “the JON

BOAT”) has on November 14, 2019, filed a complaint wherein the Plaintiff-in-

Limitation claims that any losses, damages, or injuries allegedly occasioned,

sustained, or incurred upon or in any manner arising out of a fishing trip on the

JON BOAT on April 28, 2019, in which a passenger onboard the JON BOAT died

during the course of the fishing trip, while the JON BOAT was in the navigable




                                          1
and interstate waters of Holter Lake, Helena, Montana (hereinafter the “incident”),

were not the result of any negligence on Plaintiff-in-Limitation’s part or any

unseaworthiness of the JON BOAT or that any such negligence or unseaworthiness

was without the knowledge or privity of Plaintiff-in-Limitation. Said complaint

seeks exoneration from or limitation of liability for any losses, damages, or injures

allegedly occasioned, sustained, or incurred upon or in any manner arising out of

said incident.

      All persons, concerns, or firms having claims for such loss, damage, or

injury must file said claims, as provided in the Federal Rules of Civil Procedure,

Supplemental Rule F(5) for Admiralty and Maritime Claims, on or before

December 13, 2019, with the Clerk of the United States District Court for the

District of Montana, Butte Division, and serve on or mail a copy thereof to

Plaintiff-in-Limitation’s attorneys Boone Karlberg, PC, 201 W. Main St., Ste 300,

PO Box 9199, Missoula, MT 59807, Attention: Ross D. Tillman, or be defaulted.

      Any claimant desiring to contest the right of the Plaintiff-in-Limitation to

exoneration from or limitation of liability must file an answer to the said

complaint with this Court, unless their claim has contained an answer, and serve

on or mail to Plaintiff-in-Limitation’s attorney a copy thereof on or before the date

hereinabove set forth, as required by the Federal Rules of Civil Procedure,

Supplemental Rule




                                          2
F(5) for Admiralty and Maritime Claims.

      IT IS ORDERED this 14th day of November, 2019.




                                          3
